DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 1, the term “A method for detecting PS beats” should be replaced with -- A method for detecting phrenic nerve stimulation (PS) beats -- for Claim clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting Claims are not identical, but at least one examined application Claim is not patentably distinct from the reference Claim(s) because the examined application Claim is either anticipated by, or would have been obvious over, the reference Claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or Claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,031,651 in view of Claim 10 of U.S. Patent No. 9,031,651.
Claims 1 and 10 of U.S. Patent No. 9,031,651 both relate to steps of using morphological features for a sensed beat signal to determine if the sensed beat signal is a phrenic nerve stimulation beat, wherein Claim 1 teaches that one of two steps may be used to identify a PS beat and Claim 10 teaches another different step may be used to identify a PS beat. One of ordinary skill in the art would understand that consolidating two Claims with three steps to identify PS beats from the same input data to one Claim with these three steps to identify PS beats from the same input data is a mere reiteration of allowed subject matter. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,031,651 in view of Claims 2 and 10 of U.S. Patent No. 9,031,651.
Claim 3 of the instant application and Claim 2 of U.S. Patent No. 9,031,651 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,031,651 in view of Claims 3 and 10 of U.S. Patent No. 9,031,651.
Claim 4 of the instant application and Claim 3 of U.S. Patent No. 9,031,651 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,031,651 in view of Claims 4 and 10 of U.S. Patent No. 9,031,651.
Claim 5 of the instant application and Claim 4 of U.S. Patent No. 9,031,651 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,031,651 in view of Claims 5 and 10 of U.S. Patent No. 9,031,651.
Claim 6 of the instant application and Claim 5 of U.S. Patent No. 9,031,651 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,031,651 in view of Claims 6 and 10 of U.S. Patent No. 9,031,651.
Claim 7 of the instant application and Claim 6 of U.S. Patent No. 9,031,651 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,031,651 in view of Claims 8 and 10 of U.S. Patent No. 9,031,651.
Claim 8 of the instant application and Claim 8 of U.S. Patent No. 9,031,651 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,413,203. Although the Claims at issue are not identical, they are not patentably distinct from each other because the only distinction between Claims is that the detection of pace-induced phrenic nerve stimulation in lines 4 be performed with “at least one cardiac pace” in the instant application instead of “cardiac paces” in U.S. Patent No. 10,413,203 and an identified window is further clarified as a “pace time window” in U.S. Patent 10,413,203. One of ordinary skill in the art would recognize that the methodology has remained the same and the difference being how many cardiac paces must be evaluated before one believes the pacing configuration can be changed (at least one in the instant application, at least two in U.S. Patent 10,413,203).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 10,413,203.
Claim 10 of the instant application and Claim 2 of U.S. Patent No. 10,413,203 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 3 and 4 of U.S. Patent No. 10,413,203.
Claim 11 of the instant application and Claims 3 and 4 of U.S. Patent No. 10,413,203 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 5 of U.S. Patent No. 10,413,203.
Claim 12 of the instant application and Claim 5 of U.S. Patent No. 10,413,203 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 6 of U.S. Patent No. 10,413,203.
Claim 13 of the instant application and Claim 6 of U.S. Patent No. 10,413,203 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. 10,413,203.
Claim 14 of the instant application and Claim 11 of U.S. Patent No. 10,413,203 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,958,876 in view of Claim 20 of U.S. Patent No. 8,958,876.
Claims 1 and 20 of U.S. Patent No. 8,958,876 both relate to steps of identifying whether a pacing output level has returned the phrenic nerve stimulation threshold, wherein Claim 1 teaches that one step may be used to perform the phrenic nerve stimulation beat confirmation procedure and Claim 20 teaches a different step may be used to perform the phrenic nerve stimulation beat confirmation procedure. One of ordinary skill in the art would understand that consolidating two Claims with two steps to perform the phrenic nerve stimulation beat confirmation procedure to one Claim with these two steps to perform the phrenic nerve stimulation beat confirmation procedure is a mere reiteration of allowed subject matter. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,958,876 in view of Claims 2 and 20 of U.S. Patent No. 8,958,876.
Claim 16 of the instant application and Claim 2 of U.S. Patent No. 8,958,876 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,958,876 in view of Claims 10 and 20 of U.S. Patent No. 8,958,876.
Claim 17 of the instant application and Claim 10 of U.S. Patent No. 8,958,876 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,958,876 in view of Claims 14 and 20 of U.S. Patent No. 8,958,876.
Claim 18 of the instant application and Claim 14 of U.S. Patent No. 8,958,876 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,958,876 in view of Claims 15 and 20 of U.S. Patent No. 8,958,876.
Claim 19 of the instant application and Claim 15 of U.S. Patent No. 8,958,876 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,958,876 in view of Claims 16 and 20 of U.S. Patent No. 8,958,876.
Claim 20 of the instant application and Claim 16 of U.S. Patent No. 8,958,876 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,958,876 in view of Claims 17 and 20 of U.S. Patent No. 8,958,876.
Claim 21 of the instant application and Claim 17 of U.S. Patent No. 8,958,876 further limit their respective inventions with the same language. As Examiner has taught above that the same idea is taught in both inventions, a double patenting rejection continues to be appropriate as they have been further limited in the same way.


Allowable Subject Matter
Claim(s) 2-21 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting rejections and Claim objection set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is allowable for reasons given in allowed application 13/781,177.
Claim 9 is allowable for reasons given in allowed application 13/781,133.
Claim 15 is allowable for reasons given in allowed application 13/781,042.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791